Exhibit 10.19

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

PATENT ASSIGNMENT AGREEMENT

 

BY AND BETWEEN

 

LENOVO (BEIJING) LIMITED,

 

AND

 

LEGEND HOLDINGS LIMITED

 

YU BING

 

WANG ZHENG

 

for and on behalf of LWY

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Agreement Reference Number                    

 

This PATENT ASSIGNMENT AGREEMENT, dated as of October 19, 2004, is entered into
by and between Lenovo (Beijing) Limited, a company established under the laws of
the People’s Republic of China (“Assignor”), and Legend Holdings Limited, Yu
Bing and Wang Zheng, for and on behalf of LWY (as defined below) (“Assignee”).
Assignor on the one hand, and Assignee on the other hand, are each sometimes
referred to herein as a “Party” and collectively as the “Parties” to this
Agreement.

 

WHEREAS, Assignor has the right to assign the “Assigned Patents” as defined
below and Assignee desires to acquire an ownership interest in the Assigned
Patents subject to licence back;

 

WHEREAS, the parties agree to the assignment of patent rights in conjunction
with the assignment of other tangible and intangible assets pursuant to other
Transaction Agreements, as defined in the Acquisition Agreement dated as of July
27, 2004, as supplemented and amended (the “Acquisition Agreement”).

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, Assignor and Assignee agree as follows:

 

Section 1. Definitions

 

1.1 Definitions. The capitalized terms used in this Agreement have the
respective meanings set forth on Schedule 1.1 or as defined herein. All other
capitalized terms used and not otherwise defined in this Agreement have the
respective meanings set forth in the Acquisition Agreement.

 

1.2.1 “Assigned Patents” shall mean all patents, including inventions, utility
models and design patents and registrations and applications assigned by
Assignor to Assignee pursuant to the Acquisition Agreement and identified in
Exhibit A hereto.

 

1.2.2 “Business” means the provision by Purchaser or its Subsidiaries after the
Closing Date of products and services (other than hardware maintenance and
support services) offered by the Business (other than the Telecommunications
Applications Services Division or the Insurance IT Services Division) prior to
the Closing Date (and any such product or service after the Closing Date whose
components have been enhanced or upgraded if the resulting product or service
provides the same function as the product or service to which it is a successor)
to any customer segment, but in all events excluding (i) products and services
offered or provided to individual customers and consumers and (ii) activities
relating to Server Products or terminal devices of any kind, including, without
limitation, personal digital assistants (PDAs), personal computers, mobile phone
handsets, etc. For the purpose of this Agreement “Server Products” means any
server, blade, thin client or similar product generally used through a network
where access to such server or product may be shared simultaneously by multiple
users, accessed by a single user, or another server product(s).

 

-1-



--------------------------------------------------------------------------------

1.2.3 “Intellectual Property Rights” means all rights, title and interest in and
to any Intellectual Property.

 

1.2.4 “LWY” means the corporation to be incorporated pursuant to Section 5.1 of
the Supplement.

 

1.2.5 “Supplement” means the Supplement and Amendment No.1 to Acquisition
Agreement entered into between Assignor and Assignee as of October 1, 2004.

 

1.2.6 “Third Party” means a Person other than a Party or any director, officer
or employee of a Party or an Affiliate of a Party or their successors and
assigns hereunder.

 

Section 2. Assignment

 

2.1 Assignor shall transfer and assign to Assignee all of Assignor’s right,
title and interest to any and all patent ownership interest Assignor may have
throughout the world in and to the Assigned Patents as of the Closing Date.

 

2.2 Assignee shall be solely responsible for all actions and all costs
whatsoever, including attorney’s fees, arising after the Closing Date and
associated with the perfection of rights, title, and interest in and to the
Assigned Patents, provided however, that not later than thirty (30) business
days after the Closing Date Assignor shall deliver to Assignee an executed
document having the form and substance of Exhibit B (including Attachment A
thereto), and furthermore, upon Assignee’s written request, Assignor shall
execute all documents and instruments, and shall do all lawful acts, in each
case as may be reasonably necessary and at Assignee’s expense, to perfect
Assignee’s rights, title, and interest in and to the Assigned Patents. For
documents that require notarization, the foregoing obligation of Assignor shall
be satisfied if Assignor reasonably cooperates in obtaining signatures,
notarized by an appropriate notary; any notarial authentication, legalization,
and the like of such notarized signatures shall be obtained by Assignee at
Assignee’s expense.

 

2.2.1 Assignee’s representatives shall be responsible for preparing and
translating any documents that Assignee records to perfect its right, title and
interest in Assigned Patents in any jurisdiction. Not later than ninety (90)
days after the Closing Date, Assignee shall provide Assignor with any documents
requiring Assignor’s signature suitable for recording, having terms and
conditions acceptable to Assignor and similar to Exhibit B except for any
additional or different terms and conditions as may commonly exist or would be
necessitated by law in patent assignments between Assignor and other entities
organized under the laws of the local jurisdiction, if any. Assignee shall
further provide Assignor with an English translation of each such document
concurrently therewith.

 

2.3 Assignee shall be solely responsible for all actions and all costs
whatsoever, including attorney’s fees, arising after the Closing Date and
associated with the continuous prosecution and the maintenance and enforcement
of the Assigned Patents, and Assignor shall have no obligation to pay any
maintenance fees which become due for the Assigned Patents after Closing.

 

-2-



--------------------------------------------------------------------------------

2.4 No license, immunity, ownership interest, or other right is granted under
this Agreement, now or hereafter, either directly or by implication, estoppel,
or otherwise, except with respect to the Assigned Patents as expressly set forth
herein.

 

2.5 At the request and cost of the Assignee the Assignor, its Subsidiaries or
Seller Licensee shall assist the prosecution of any pending Assigned Patents
application (“Application”) to grant and will execute all such documents and do
all such acts as may be necessary or proper to obtain the acceptance of the
Application and for procuring the grant of a Patent pursuant to Application. In
the event that the China Patent Office or any other competent government or
administrative authority sends to either party an objection, a query, or a
request demanding further information, clarification or explanation, the
Assignor shall render to the Assignee all information and assistance within his
power with a view to satisfying the State Intellectual Property Office or any
other competent authority that a patent shall issue substantially in the form
applied for.

 

2.6 In the event that the validity of the Assigned Patents and/or any patent
granted pursuant to the Application is challenged on any point upon which the
Assignor has or can procure information or advice which may assist in meeting
and defeating or reducing the effect of such challenge, the Assignor agrees
and/or undertakes to supply or procure the supply of such information and/or
advice without unreasonable delay but subject to the right to charge the
Assignee out-of-pocket expenses properly and reasonably incurred in pursuance of
this provision.

 

Section 3. License

 

3.1 Subject to the terms and conditions set forth in this Agreement, Assignee
hereby grants to Assignor, Seller, and Seller Subsidiaries a limited,
royalty-free, fully paid-up, worldwide, non-exclusive license (without the right
to sublicense or assign subject to Section 10.6), to the Assigned Patents, to
practice, make and use the inventions, ideas and information embodied therein,
and to make, use, offer to sell, sell, lease or import products, services,
processes, methods and materials embodying or deriving from the inventions,
ideas and information from the Assigned Patents solely in the conduct of their
respective business (excluding any and all Business) (“Licensed Business”) and
any activities derived directly therefrom subsequent to the Closing Date. As to
any item of Assigned Patents, the term of such license shall continue for the
period of validity for such Assigned Patents.

 

3.2 Assignor shall ensure that Seller and/or any and all Seller Subsidiaries
that intend to take benefit of Section 3.1 (together called “Seller Licensee”)
executes an accession instrument in the form as exhibited in Exhibit C in order
to accede to this Agreement and establish contractual privity with Assignee
before they can continue to use (after Closing) or commence any use of the
Assigned Patents as provided in Section 3.1.

 

-3-



--------------------------------------------------------------------------------

3.2.1 By execution of the accession instrument in accordance with Section 3.1 to
this Agreement, such Seller Licensee shall acknowledge that the technology that
is subject to this Agreement constitutes or comprises confidential information
and shall agree that any use or disclosure by such Seller Licensee of such
confidential information beyond that expressly authorized in this Agreement is
prohibited.

 

3.2.2 Assignor shall use best efforts as appropriate to ensure that it and each
Seller Licensee comply with the restrictions on use and disclosure of
confidential information in this Agreement and the relevant accession
instrument. If Assignor reasonably suspects, or if Assignee notifies Assignor
that Assignee reasonably suspects, that it or a Seller Licensee is not in
compliance with restrictions on use and disclosure of confidential information
in this Agreement, Assignor agrees to use best efforts as appropriate to
cooperate with Assignee in investigating such non-compliance. If, after such
investigation, Assignee reasonably believes that it or a Seller Licensee is not
in compliance with the restrictions on use and disclosure of confidential
information in this Agreement, then Assignee may request, and Assignor shall
arrange, a timely audit of its or Seller Licensee’s compliance with such
restrictions in this Agreement, at Assignee’s sole expense, and by a Third Party
auditor selected by Assignor and approved by Assignee. If Assignor reasonably
believes it or a Seller Licensee is not in compliance with the restrictions on
use and disclosure of confidential information in this Agreement, then Assignor
shall promptly notify Assignee thereof and may arrange an audit, at Assignor’s
sole expense, by a Third Party auditor selected by Assignor. The Third Party
auditor shall determine the scope of the audit and disclose the results of any
such audit conducted pursuant to this Section 3.2.2 only to Assignor, and
Assignor shall share all such results with Assignee as soon as possible. If the
results of any such audit show that it or the Seller Licensee is not in
compliance with the restrictions on use and disclosure of confidential
information in this Agreement, then Assignor shall (i) take appropriate steps to
address such non-compliance, (ii) take immediate action to stop any such use or
disclosure that violates such restrictions and retrieve, to the extent possible,
any confidential information of Assignee. The licence granted to Assignor or an
Seller Licensee shall be terminated immediately if Assignor or an Seller
Licensee is willfully or negligently at fault for a material violation of such
restrictions.

 

3.2.3 The Parties agree that each Seller Licensee, if any, shall accede to
Assignor’s obligations under this Agreement except for the obligations under
Section 2 so that Assignee may take legal or other action for damages and all
other appropriate relief and exercise any other rights or remedies that Assignee
or Assignor may have at law or in equity against such Seller Licensee relating
to, or arising from, such Seller Licensee’s breach of this Agreement and the
relevant accession instrument. At Assignee’s expense, Assignor shall reasonably
cooperate with Assignee in such taking of legal action or exercising of such
rights or remedies. Further, Assignee may, to the extent not inconsistent with
the provisions of Section 8 hereof, take any action or pursue or exercise any
right, remedy or action against Assignor to the extent caused by, arising out
of, or in connection with or relating to, any of Assignor’s inaction or any
breach of, or failure to perform, any obligation or covenant of Assignor under
this Agreement in connection with any breach by Seller Licensee of this
Agreement.

 

3.3 All rights not expressly granted by Assignee hereunder are reserved to
Assignee. Without limiting the generality of the foregoing, Assignee and
Assignor expressly acknowledge that nothing contained herein shall be construed
or interpreted as a grant, by implication or otherwise, of any licenses other
than the licenses specified in Section 3.1.

 

-4-



--------------------------------------------------------------------------------

3.4 The Parties expressly and specifically agree that the licenses granted
herein shall be limited to, and the Assigned Patents shall not be used beyond,
the Licensed Business. Assignor acknowledges that the technology that is subject
to this Agreement constitutes or comprises confidential information and shall
agree that any use or disclosure by such Assignor of such confidential
information beyond that expressly authorized in this Agreement is prohibited.

 

3.5 Subject to Section 7.3(c) of the Supplement, all improvements and
enhancements to the Assigned Patents made, developed, created, invented or
discovered by Assignor and/or any Seller Licensee shall belong to Assignor
and/or such relevant Seller Licensee.

 

3.6 Assignor expressly acknowledges and agrees that (i) all of its rights to use
the Assigned Patents are set forth herein, (ii) nothing herein shall be
construed to convey any rights to Assignor in any Intellectual Property Rights
of Assignee or its Affiliates (including, without limitation, any improvements
or enhancements made by Assignee or its Affiliates to any of the Intellectual
Property Rights granted by Assignee and its Affiliates to Assignor hereunder),
which in their entirety are made, developed, conceived, or otherwise created
without contribution by Assignor, Seller or Seller Subsidiaries after the date
of this Agreement and (iii) it shall use the licenses granted pursuant to
Sections 3.1 to the Assigned Patents exclusively in the Licensed Business.
Notwithstanding anything else herein, each license herein granted to any
registered patent is limited to the territory or jurisdiction in which such
registered patent has been issued.

 

3.7 Assignee hereby acknowledges and agrees that it shall, and shall cause its
Affiliates to, execute or deliver any further instruments, information,
explanations or documents and take all such further action as may be necessary
to grant to Assignor the licenses hereunder, to enable Assignor to practice,
make and use the invention, technology or ideas covered by the Assigned Patents
under the license in this Agreement, and for Assignor to fully enjoy all of the
rights and benefits to, the Assigned Patents as provided in the license of this
Agreement, subject in each case to the limitations herein described.

 

Section 4. Payment and Communication

 

4.1 The consideration for the assignments and other rights granted to Assignee
under this Agreement consists of the substantial benefits derived by Assignor
and Seller and Assignee and Purchaser from the Purchaser’s purchase of the
Assets from the Seller, as set forth in the Acquisition Agreement, and the
consummation of the transactions contemplated thereby, there being no further
consideration or royalty payable in respect thereof.

 

-5-



--------------------------------------------------------------------------------

4.2 Any notice, request, instruction or other document or communications
required or permitted to be given hereunder by any party hereto to the other
party hereto will be provided in accordance with the terms of Section 9.1 of the
Acquisition Agreement.

 

4.3 Assignor and Seller Licensee shall be responsible for the recordal of this
Agreement by the relevant local authorities as required by local law and
regulations in respect of the rights granted pursuant to Section 3.1 and shall
bear the relevant fees in respect thereof.

 

Section 5. Enforcement

 

5.1 Assignor agrees to promptly notify Assignee in writing of any infringement
or misappropriation or claim of infringement of third party rights in respect of
any of the Assigned Patents to which Assignor or any Seller Licensee becomes
aware and will provide Assignee with any and all evidence in its possession, if
any, of such infringement or misappropriation.

 

5.2 Assignee agrees to promptly notify Assignor in writing of any infringement
or misappropriation or claim of infringement of third party rights in respect of
any of the Assigned Patents to which Assignee becomes aware and will provide
Assignor with any and all evidence in its possession, if any, of such
infringement or misappropriation.

 

5.3 In the event of any infringement or misappropriation or claim of
infringement of third party rights in respect of any of the Assigned Patents,
Assignee will have the right to determine an appropriate course of action to
enforce or defend such Assigned Patents or otherwise abate the infringement or
misappropriation thereof, to take (or refrain from taking) appropriate action to
enforce or defend such Assigned Patents, and, in the event that Assignee elects
to take action, to control any litigation or other enforcement action, to enter
into or permit the settlement of any such litigation or any other enforcement
action with respect to such Assigned Patents, and to recover and retain any
monetary damages, settlement, royalties or other recovery arising from such
litigation or other enforcement action. Assignor will use reasonable efforts to
cooperate with Assignee at Assignee’s expense, in any litigation or enforcement
action under this Section 5.3 and Assignor will join as a party to any such
litigation or other enforcement action as required by Law at Assignee’s expense.
Assignee shall indemnify and hold harmless Assignor against any and all Losses
arising out of or in relation to (i) any such cooperation given by Assignor to
Assignee and (ii) Assignor joining as a party to such litigation or other
enforcement action, which Losses may include, without limitation, payment by
Assignor of any Third Party legal costs as a result of Assignor joining as a
party to such litigation or enforcement action.

 

5.4 In the event that Assignee takes no action against such infringer or
unauthorised user or claim of infringement of third party rights, within three
(3) months of the date on which it first learns of such misappropriation or
infringement or claim of infringement of third party rights, then subject to
Assignee’s consent (which shall not be unreasonably withheld), Assignor may take
such action in the name of Assignee or in its own name, as it shall see fit and
Assignee shall co-operate fully, at Assignor’s expense, with Assignor in respect
thereof. Assignor shall be entitled to retain any monetary damages, settlement,
royalties or other recovery, if any, recovered or obtained in any proceedings or
action taken by Assignor at its own expense.

 

-6-



--------------------------------------------------------------------------------

Section 6. Term

 

6.1 This Agreement (other than Sections 2.1, 2.4 and 3) shall become effective
as of the date first above written and Sections 2.1, 2.4 and 3 shall become
effective as of the date this Agreement has been registered with the patent
authority of the PRC and as to any item of the license granted under this
Agreement, the rights and obligations contained herein shall continue during the
validity of such Assigned Patents, except as may be otherwise provided herein.

 

6.2 Notwithstanding Section 6.1, upon providing prior written notice of
termination to Assignor, Assignee may terminate the license under this Agreement
if Assignor or any of its Seller Licensee violates, defaults or fails to perform
any of its respective covenants, obligations, agreements, representations or
warranties contained herein, which violation, default or failure is material and
not cured within ninety (90) days after receipt of a written notice thereof from
Assignee. Further, Assignee may automatically terminate the license granted
under this Agreement without notice to Assignor in the event that Assignor makes
a general assignment for the benefit of its creditors, or ceases operations, or
is liquidated.

 

Section 7. Breach of Contract

 

If either Party shall breach its obligations in relation to the license granted
under this Agreement, such breaching party shall be responsible to the other
Party for all direct losses or damages caused by such breach, including without
limitation lost profits suffered by the non-breaching party. The Parties
expressly agree that, in the event a Party violates, defaults or fails to
perform any of its respective covenants, obligations, agreements,
representations or warranties contained herein, in addition to Assignee’s right
to terminate under Section 6, full legal remedy shall remain available to the
non-defaulting party in such violation, default or failure, including the right
to recover monetary damages or to secure such other relief appropriate to the
circumstances, provided that no immaterial violation, default or failure to
perform shall result in relief that unreasonably disrupts the operation of the
Licensed Business.

 

Section 8. Resolution of Disputes

 

8.1 Dispute Resolution Procedure. The Parties will cooperate in good faith and
use reasonable efforts to informally resolve any disputes, controversy or claim
(“Dispute”) arising out of or relating to this Agreement, or the interpretation,
breach, termination or validity hereof. Except as otherwise provided in Section
5.2.4, if the Parties are not able to informally resolve a dispute under this
Agreement within thirty (30) days after such dispute arises, the following
procedure will be used:

 

8.1.1 one Party hereto will serve upon the other Party a “Notice of Dispute”
that summarizes the nature of the dispute and the efforts taken to resolve that
Dispute to date;

 

-7-



--------------------------------------------------------------------------------

8.1.2 within fifteen (15) Business Days of receipt of the Notice of Dispute, the
Parties will conduct one or more meetings (which may take place by
teleconference) of management level-representatives of each Party with knowledge
of the subject matter of the dispute, which representatives will use
commercially reasonable efforts to resolve the Dispute;

 

8.1.3 if the Dispute is not resolved at the meeting or meetings described in
Section 8.1.2, then within fifteen (15) Business Days from the date of the last
meeting, the Parties will schedule one or more meetings (which may take place by
teleconference) of executive-level representatives of each Party, which
representatives will use commercially reasonable efforts to resolve the dispute;
and

 

8.1.4 if, following the last executive-level meeting, the dispute remains
unresolved, then such dispute will be finally settled by binding arbitration
conducted in accordance with Section 8.2 below.

 

8.2 Arbitration. Except as otherwise provided in Section 8.2.4 below, if the
Parties are unable to resolve a Dispute in accordance with Section 8.1, then the
Party that served the Notice of Dispute on the other Party must submit the
Dispute to arbitration by the Hong Kong International Arbitration Centre under
the rules of UNCITRAL (the “Rules”) as are in force at the date of the notice of
arbitration commencing any such arbitration, but subject to the amendments made
to the Rules by the rest of this Section 8.2. For the purpose of such
arbitration, there shall be a board of arbitration (the “Board of Arbitration”)
consisting of three arbitrators, each of Assignor and Assignee shall select one
(1) member and the third member shall be selected by mutual agreement of the
other members, or if the other members fail to reach agreement on a third member
within twenty (20) days after their selection, such third member shall
thereafter be selected by the Hong Kong International Arbitration Centre upon
application made to it for such purpose. The place of arbitration shall be in
Hong Kong. All arbitration proceedings shall be conducted in the English
language. The arbitrators shall decide any such Dispute or claim strictly in
accordance with the governing law specified in Section 10.11 of this Agreement.
Judgment upon any arbitral award rendered hereunder may be entered in any court,
and/or application may be made to any such court for a judicial acceptance of
the award and/or an order of enforcement, as the case may be.

 

8.2.1 Each Party shall cooperate in good faith to expedite (to the maximum
extent practicable) the conduct of any arbitral proceedings commenced under this
Agreement.

 

8.2.2 The costs and expenses of the arbitration, including the fees of the
arbitration, shall be borne equally by each Party to the Dispute or claim, and
each Party shall pay its own fees, disbursements and other charges of its
counsel.

 

8.2.3 Any award made by the arbitration tribunal shall be final and binding on
each of the Parties that were Parties to the Dispute and their respective
successors and assigns. The Parties expressly agree to waive the applicability
of any laws and regulations that would otherwise give the right to appeal the
decisions of the arbitration tribunal so that there shall be no appeal to any

 

-8-



--------------------------------------------------------------------------------

court of law from the award of the arbitration tribunal, and a Party shall not
challenge or resist the enforcement action taken by any other Party in whose
favor an award of the arbitration tribunal was given.

 

8.2.4 Notwithstanding this Section 8.2 or any other provision to the contrary in
this Agreement, no Party shall be obligated to follow the foregoing arbitration
procedures where that Party intends to apply to any court of competent
jurisdiction for an interim injunction or similar equitable relief against the
other, provided there is no unreasonable delay in the prosecution of that
application.

 

8.2.5 This Agreement and the rights and obligations of the Parties shall remain
in full force and effect pending the award in any arbitration proceeding
hereunder.

 

Section 9. No Representation and Warranties

 

In relation to the license granted under this Agreement, Assignee makes no
representation or warranty regarding the validity or enforceability of the
Assigned Patents. Assignee makes no other representations, warranties, or
covenants, express or implied, nor shall Assignee have any liability, in respect
of any infringement of patents or other rights of Third Party with respect to
the license granted under this Agreement.

 

Section 10. Miscellaneous

 

10.1 Nothing contained in this Agreement shall be construed as conferring any
right to use in advertising, publicity, or other promotional activities any
name, trade name, trademark, trade dress or other designation of either party
hereto (including any contraction, abbreviation or simulation of any of the
foregoing), save as expressly stated herein. Each party hereto agrees not to use
or refer to this Agreement or any provision hereof in any promotional activity
without the express written approval of the other party.

 

10.2 Neither Assignee nor Assignor shall be liable, in relation to or in
connection with the license granted under this Agreement, whether in contract,
tort (including negligence and strict liability) or otherwise, for any special,
indirect, incidental, punitive, or consequential damages arising hereunder,
including, but not limited to, loss of profits or goodwill, business
interruptions or claims of customers, even if advised of the possibility of such
damages.

 

10.3 No amendment, modification or alteration of the terms or provisions of this
Agreement will be binding unless the same is in writing and duly executed by
each of the Parties hereto, except that any of the terms or provisions of this
Agreement may be waived in writing at any time by the Party which is entitled to
the benefits of such waived terms or provisions. No waiver of any of the
provisions of this Agreement will be deemed to, or will, constitute a waiver of
any other provision hereof (whether or not similar). No delay on the part of any
Party to this Agreement in exercising any right, power or privilege hereunder
will operate as a waiver thereof.

 

-9-



--------------------------------------------------------------------------------

10.4 If any provision of this Agreement or the application of any such provision
to any person, Party or circumstance will be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
of this Agreement and this Agreement will remain in full force and effect and
will be effectuated as if such illegal, invalid or unenforceable provision is
not part thereof.

 

10.5 This Agreement (including the Schedules attached hereto or delivered in
connection herewith), the Acquisition Agreement (including the Schedules and
Exhibits attached thereto or delivered in connection therewith), the Supplement
and the Transaction Documents and the Confidentiality Agreement, constitute the
entire agreement between the Parties and supersede all prior agreements and
understandings, oral and written, between the Parties with respect to the
subject matter hereof and thereof, including, without limitation, Section 5.22
of the Acquisition Agreement. If there is conflict or contradiction between this
Agreement and the other agreements mentioned above, this Agreement shall prevail
in relation to any issues arising out of or in connection with the Assigned
Patents.

 

10.6 The terms and conditions of this Agreement will inure to the benefit of,
and be binding upon, the respective successors and assigns of the Parties
hereto. This Agreement and the license and other rights granted or created
hereunder may not be assigned, in whole or in part by Assignor without the prior
written consent of Assignee, and any attempted assignment shall be null and
void.

 

10.7 Nothing in this Agreement, express or implied, is intended to confer any
rights or remedies hereunder on any Person other than Assignee or Assignor and
their respective Affiliates or any of their respective successors and permitted
assigns.

 

10.8 The Parties hereto acknowledge and agree that the Schedules and Exhibit
attached hereto are an integral part of this Agreement, and are hereby
incorporated by reference herein and made a part hereof.

 

10.9 The Recitals, the Table of Contents, the List of Schedules and the headings
of the articles, sections and paragraphs contained in this Agreement are
inserted for convenience only and will not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

10.10 The laws of the People’s Republic of China will govern the interpretation,
construction, validity, performance and enforcement of this Agreement.

 

10.11 Assignee and Assignor each acknowledge that this Agreement has been
prepared jointly by the Parties and shall not be strictly construed against any
Party.

 

10.12 Language

 

10.12.1 This Agreement (other than Exhibit B and Attachment A to Exhibit B) is
written in the English language. Any Chinese version of this Agreement (other
than Exhibit B and Attachment A to Exhibit B) shall be for convenience purposes
only and shall not affect the interpretation hereof.

 

-10-



--------------------------------------------------------------------------------

10.12.2 Exhibit B and Attachment A to Exhibit B are written in the English and
Chinese languages. In the event of any inconsistency between the English version
and the Chinese version of Exhibit B and Attachment A to Exhibit B, the English
version shall prevail.

 

10.13 This Agreement may be executed in two or more counterparts, each of which
will for all purposes be deemed to be an original but all of which together will
constitute one and the same instrument.

 

10.14 Each Party shall do and execute, or arrange for the doing and executing
of, each necessary act, document and thing to implement this Agreement,
including without limitation executing and delivering and recording any license
required by local law, with terms consistent with this Agreement to the extent
permitted by such local law, in the relevant country or jurisdictions.

 

10.15 The Assignor acknowledges that Legend Holdings Limited, Yu Bing and Wang
Zheng are executing this Agreement as promoters and shareholders of LWY only and
LWY shall, after its incorporation, ratify this Agreement by executing this
Agreement in the manner provided below. From the date this Agreement is ratified
by LWY, LWY shall, for all intent and purposes, be regarded as having entered
into this Agreement as the Assignee as if it had already been incorporated as of
the day and year first above written and thereby replacing Legend Holdings
Limited, Yu Bing and Wang Zheng as the Assignee.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed in duplicate originals by their duly authorized representatives as
of the day and year first above written.

 

ASSIGNOR         LENOVO (BEIJING) LIMITED        

By:

 

/s/ Yang Yuanqing

--------------------------------------------------------------------------------

       

Name:

  Yang Yuanqing        

Title:

  Chief Executive Officer         ASSIGNEE         LEGEND HOLDINGS LIMITED   YU
BING for and on behalf of LWY   for and on behalf of LWY

By:

 

/s/ Tang Xudong

--------------------------------------------------------------------------------

  By:  

/s/ Yu Bing

--------------------------------------------------------------------------------

Name:

  Tang Xudong   Name:  

Yu Bing

Title:

  Vice President         WANG ZHENG         for and on behalf of LWY        

By:

 

/s/ Wang Zheng

--------------------------------------------------------------------------------

       

Name:

  Wang Zheng                       We hereby ratify this Agreement as of the
date and year set forth below:         LWY        

By:

 

 

--------------------------------------------------------------------------------

       

Name:

           

Title:

           

Date:

           



--------------------------------------------------------------------------------

EXHIBIT A

 

ASSIGNED PATENTS

 

INVENTION PATENTS AND APPLICATIONS

 

LOGO [g70338g26w12.jpg]



--------------------------------------------------------------------------------

UTILITY MODELS AND APPLICATIONS

 

LOGO [g70338g90j11.jpg]

 

 

END OF EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

 

Form of Recordable Patent Assignment and License Back

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, and subject to the reservations stated in the Patent Assignment
Agreement Reference No. L             between the parties dated     October
2004, Lenovo (Beijing) Limited, a company established under the laws of the
People’s Republic of China, (hereinafter “Assignor”), hereby grants and assigns
to [LWY], a company established under the laws of the People’s Republic of
China, (hereinafter “Assignee”), all of Assignor’s right, title and interest in
and to the Assigned Patents identified in Exhibit A hereto, to have and to hold
the same, unto Assignee for its own use and enjoyment and for the use and
enjoyment of its successors and assigns, for the full term or terms of all such
rights, subject to any rights, licenses or immunities granted under the Assigned
Patents to third parties by Assignor prior to the Closing Date set forth in the
above identified Patent Assignment Agreement of            .

 

A license is granted to the Assignor, Seller and Seller Subsidiaries in the
above identified Patent Assignment Agreement of            .

 

IN WITNESS WHEREOF, Assignor has caused this Patent Assignment and license to be
duly signed on its behalf.

 

Signature:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Date:

 

 

--------------------------------------------------------------------------------

 

State of             )

                          ) S.S.

County of        )

 

Before me this      day of                     , 20        , personally appeared
                                        , to me known to be the person who is
described in and who signed the foregoing Assignment and acknowledged to me that
he signed the same of his own free will for the purpose therein expressed.

 

--------------------------------------------------------------------------------

Notary Public

 

END OF EXHIBIT B



--------------------------------------------------------------------------------

ATTACHMENT A TO EXHIBIT B

 

ASSIGNED PATENTS (People’s Republic of China)

 

Patent Number   Issue Date   Expiration Date

 

END OF ATTACHMENT A



--------------------------------------------------------------------------------

Exhibit C

 

ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT (this “Agreement”), dated as of                    ,
20    , is entered into by and between                      (“Seller Licensee”),
a corporation organized under the laws of                     , Lenovo (Beijing)
Limited, a company established under the laws of the People’s Republic of China
(“Assignor”), and [LWY], a corporation organized under the laws of the People’s
Republic of China (“Assignee”).

 

WHEREAS, reference is made to that certain Acquisition Agreement dated as of
July 27, 2004, as supplemented and amended (the “Acquisition Agreement”) by and
between Seller and Purchaser and that certain Patent Assignment Agreement (the
“Assignment Agreement”), dated as of                     , 2004, by and between
Assignor and Assignee.

 

WHEREAS, the Assignment Agreement allows Subsidiaries of Lenovo Group Limited to
accede to the Assignment Agreement in order to establish contractual privity
with Assignee and thereby obtain the same rights and obligations of Assignor
under the Assignment Agreement without releasing Assignor from its obligations
thereunder.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties, intending to be legally bound, hereby agree as
follows:

 

Section 1. Capitalized terms used but not defined herein have the respective
meanings ascribed to them in the Assignment Agreement.

 

Section 2. Seller Licensee hereby accedes to the Assignment Agreement as a
“Seller Licensee” and agrees to be bound by all terms and conditions of the
Assignment Agreement as if originally a party thereto, with such terms and
conditions of the license granted in Section 3.1 thereof applying mutatis
mutandis to Seller Licensee, and Seller Licensee having contractual privity with
Assignee.

 

Section 3. Assignor hereby acknowledges that it remains bound by the terms and
conditions of the Assignment Agreement and that Seller Licensee’s accession to
the Assignment Agreement shall not operate as a novation, assignment,
substitution or release, of any kind, of Assignor or any of its duties or
obligations under the Assignment Agreement. Assignor acknowledges that it shall
be responsible for the acts of any Seller Licensee to whom a license of the
rights is granted under the Assignment Agreement and shall require that its
Seller Licensee complies with all of the obligations imposed on Assignor that
are contained in the Assignment Agreement which obligations shall be fully
incorporated in the license granted hereunder. Failure of or breach by any
Seller Licensee to meet its obligations under the license granted hereunder
shall be deemed a failure or breach attributable to Assignor, as though Assignor
itself had committed the act or omission of the Seller Licensee and shall
entitle Assignee to take action against Assignor or its Seller Licensee as set
forth in the Assignment Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties have caused this Agreement to be duly
executed in duplicate originals by their duly authorized representatives as of
the day and year first above written.

 

ASSIGNEE [LWY]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

    ASSIGNOR LENOVO (BEIJING) LIMITED

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

    [SELLER LICENSEE] [                    ]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

  ]